DE HAVEN, J.
The superior court drew the correct conclusion of law from the facts found, and the judgment must therefore be affirmed. Section 7 of the act of March 23, 1893 (Stats. 1893, p. 310), amending the act of March 31, 1891, establishing a uniform system of county governments, provides that, in counties of the class to which the county of Kern belongs, constables shall receive “such fees as are now or may hereafter be allowed by law.” It is too plain to admit of argument that by this language the legislature meant to say that constables should, until otherwise enacted, continue to receive the same fees in the county of Kern as they were then allowed by law. In other words, it was not the intention of the amendatory act of March 23, 1893, to make any change whatever in the existing law relating to the fees of constables in that county. Judgment affirmed.
,We concur: McFarland, J.; Fitzgerald, J.